Title: Treasury Department Circular to the Collectors of the Customs, 1 October 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentOctober 1st 1790
Sir
It being intended that one of the Revenue Boats or Cutters shall be built in Connecticut I request that you will on receipt of this endeavor to agree with some proper persons for the building & fitting of a Vessel of a size suitable to the nature of the service. From my inquiries in the Port of New-York I find that a complete Vessel capable of keeping this Coast in the Winter season may be fitted for One Thousand Dollars which sum you are not to exceed. The President of the United States has before him the names of persons proper to Command these Boats & when he shall have signified his pleasure in this matter the Officer appointed to the Command will have the superintendance of the building & outfit. Till that time nothing is to be done further than preparation but the business is to be put in as forward a Train as possible. It is my wish if it be found equally good and considering its quality as cheap that home made sail Cloth be used in preference to Foreign.
I have been recently informed by the Collector of Boston that the No 1 Cloth of the Factory of that place is sold at Eleven Dollars per piece warranted to contain Thirty Nine yards and that it is three Quarters of an Inch wider than British.
If it should be deemed best to use the Boston sail Cloth it will be proper to inform me as I can direct the purchase of the several parcels that will be wanted to be made at the same time by the Collector of Boston. The largeness of the quantity will enable & induce the owners of the factory to supply it on the most reasonable terms.
I am Sir   with respect   Your Obedient Servant
Alex Hamilton
On further consideration, I believe it will be best to take the Boston Cloth and therefore request your estimate and agreements may include it, and that you will inform me how much will be required.
 